Slidell, J.
This ease was formerly before this Court, and was remanded for further evidence, 0 Annual, p. 238.
The protest states that the notary demanded payment of said note of the proper officer at the U. B. Bank, at Clinton, where it was made payable. In the note the words used are, “ payable at the Branch of the Union Bank of Louisiana, at Clinton,” and a copy of the note accompanies the protest.
We consider this a sufficient designation of the place where payment was demanded, and are also of opinion that the certificate of presentment is sufficient, without further designation of the particular officer to whom the presentment was made.
We are not permitted to disregard the certificate of notice, because the Notary is shown to have been occasionally a careless man in his business matters. If it he conceded that, in the present case, his character might have some effect upon the mind in estimating the weight to he given to his certificate, still the District Judge was satisfied of its truth, and there is no sufficient reason why we should disturb his opinion.
The notice being deposited in the Post office at Clinton, without being- addressed to any particular place, it would, under tho Post-office usage, remain *171tfeeve. As tho endorser lived three miles and upwards from Clinton, the holder was not bound to send a messenger to him. See Canal Bank v. Barrow, 2 Annual; Bank of Columbia v. Lawrence, 1 Peters, 583. The evidence satisfied the District Judge that, at the time, the endorser resorted to the Clinton office. The conclusion does not seem to us erroneous. Moreover, it does not appear that there was a nearer post-office.
Judgment affirmed, with costs.